                    UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF INDIANA
                       INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                  )
                                           )
                        Plaintiff,         )
                                           )
                   v.                      )     No. 1:18-cr-00168-JRS-TAB
                                           )
JEREMY HENDERSON,                          ) -01
                                           )
                        Defendant.         )

           ORDER ADOPTING REPORT AND RECOMMENDATION

       On November 12, 2019, the Magistrate Judge submitted her Report and

Recommendation (ECF No. 53) regarding the United States Probation Office’s

Petition for Warrant or Summons for Offender Under Supervision (ECF No. 44)

pursuant to Fed. R. Crim. P. 32.1(a)(1) and 18 U.S.C. § 3583. The Court, having

considered the Magistrate Judge’s Report and Recommendation, hereby adopts the

Magistrate Judge’s Report and Recommendation.




Date: 12/2/2019




                                     −1−
Distribution:

Dominic David Martin
INDIANA FEDERAL COMMUNITY DEFENDERS
dominic_d_martin@fd.org

Jeffrey D. Preston
UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
jeffrey.preston@usdoj.gov

U. S. Probation

U. S. Marshal




                                −2−
